DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
The present application is being examined under the Claims filed on 06/21/2019.
Claims 1-28 are canceled.
Claims 29-48 are new.
Claims 29-48 are rejected.
Claims 29-48 are pending.

Drawings
The Drawings filed on 06/21/2019 are acceptable for examination purposes.

Specification
The Specification filed on 06/21/2019 is acceptable for examination purposes.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 29-33, 35-40, and 42-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 17, and 20 of U.S. Patent No. US 10380678 B1. Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant Application
U.S. Patent No. US 10380678 B1
Claim 29. A computer-implemented method for sorting electronic bids, comprising:
receiving a plurality of electronic bids over a network, wherein each of the plurality of electronic bids relates to a request to display an advertisement on a web page and includes a bid price and a bid allocation, the bid allocation being a weighting factor for affecting the likelihood of a bid being selected as a winning bid;
forming a bid set including the plurality of electronic bids;
recursively partitioning, using at least one processor, the bid set into a plurality of bid subsets;
identifying, using the at least one processor, a set of eligible electronic bids from the bid set, wherein identifying the set of eligible electronic bids comprises identifying a set of highest priced electronic bids whose cumulative bid allocation does not exceed a value of one; and
terminating the recursive partitioning of electronic bids once the set of eligible electronic bids is identified.
Claim 1. A computer-implemented method for providing electronic content comprising an electronic announcement stored in a database to a web server by sorting electronic bids to display the electronic content on a web page, the method comprising:
receiving, at an electronic announcement distribution server from one or more computing devices corresponding to one or more electronic announcement creators, a plurality of electronic bids over a network, wherein each of the plurality of electronic bids relates to a request to display an electronic announcement on a web page and includes an electronic bid price and an electronic bid allocation, the electronic bid allocation being a weighting factor for affecting the likelihood of an electronic bid being selected as a winning electronic bid;
forming, by at least one processor, an electronic bid set including the plurality of electronic bids, and further indexing the bid set in an array on the electronic announcement distribution server;

recursively partitioning, using the at least one processor, the electronic bid set into a plurality of bid subsets, wherein recursively partitioning the electronic bid set comprises:
identifying a sample electronic bid set comprising one or more randomly selected electronic bids from the electronic bid set;
selecting, by the at least one processor, an asymmetric pivot using a rank statistic of the sample electronic bid set;
partitioning the electronic bid set about the pivot;
identifying, by the at least one processor, whether the sample electronic bid set has only one electronic bid; and
in response to identifying a sample electronic bid set having only one electronic bid:
adding, by the at least one processor, the electronic bid allocation of the only one electronic bid to the cumulative electronic bid allocation;

in response to determining that the cumulative electronic bid allocation does exceed the second value, terminating, by the at least one processor, the recursive partitioning of electronic bids;
identifying, using the at least one processor, a set of eligible electronic bids from the electronic bid set;
identifying one or more available electronic announcement slots on at least one web page; and
providing, to a web server corresponding to the at least one web page in communication with the electronic announcement distribution server, an electronic announcement corresponding to at least one electronic bid in the set of electronic eligible bids.
Claim 30
Claim 2
Claim 31
Claim 1
Claim 32
Claim 1
Claim 33
Claim 1
Claim 35
Claim 6
Claim 36. A system for sorting electronic bids, comprising:
receiving a plurality of electronic bids over a network, wherein each of the plurality of electronic bids relates to a request to display an advertisement on a web page and includes a bid price and a bid allocation, the bid allocation being a weighting factor for affecting the likelihood of a bid being selected as a winning bid;
forming a bid set including the plurality of electronic bids;
recursively partitioning, using at least one processor, the bid set into a plurality of bid subsets;
identifying, using the at least one processor, a set of eligible electronic bids from the bid set, wherein identifying the set of eligible electronic bids comprises identifying a set of highest priced electronic bids whose cumulative bid allocation does not exceed a value of one; and
terminating the recursive partitioning of electronic bids once the set of eligible electronic bids is identified.
Claim 1. A computer-implemented method for providing electronic content comprising an electronic announcement stored in a database to a web server by sorting electronic bids to display the electronic content on a web page, the method comprising:
receiving, at an electronic announcement distribution server from one or more computing devices corresponding to one or more electronic announcement creators, a plurality of electronic bids over a network, wherein each of the plurality of electronic bids relates to a request to display an electronic announcement on a web page and includes an electronic bid price and an electronic bid allocation, the electronic bid allocation being a weighting factor for affecting the likelihood of an electronic bid being selected as a winning electronic bid;
forming, by at least one processor, an electronic bid set including the plurality of electronic bids, and further indexing the bid set in an array on the electronic announcement distribution server;

recursively partitioning, using the at least one processor, the electronic bid set into a plurality of bid subsets, wherein recursively partitioning the electronic bid set comprises:
identifying a sample electronic bid set comprising one or more randomly selected electronic bids from the electronic bid set;
selecting, by the at least one processor, an asymmetric pivot using a rank statistic of the sample electronic bid set;
partitioning the electronic bid set about the pivot;
identifying, by the at least one processor, whether the sample electronic bid set has only one electronic bid; and
in response to identifying a sample electronic bid set having only one electronic bid:
adding, by the at least one processor, the electronic bid allocation of the only one electronic bid to the cumulative electronic bid allocation;

in response to determining that the cumulative electronic bid allocation does exceed the second value, terminating, by the at least one processor, the recursive partitioning of electronic bids;
identifying, using the at least one processor, a set of eligible electronic bids from the electronic bid set;
identifying one or more available electronic announcement slots on at least one web page; and
providing, to a web server corresponding to the at least one web page in communication with the electronic announcement distribution server, an electronic announcement corresponding to at least one electronic bid in the set of electronic eligible bids.
Claim 37
Claim 2
Claim 38
Claim 1
Claim 39
Claim 1
Claim 40
Claim 1
Claim 42
Claim 6
Claim 43. A non-transitory computer readable medium for sorting electronic bids, comprising:
receiving a plurality of electronic bids over a network, wherein each of the plurality of electronic bids relates to a request to display an advertisement on a web page and includes a bid price and a bid allocation, the bid allocation being a weighting factor for affecting the likelihood of a bid being selected as a winning bid;
forming a bid set including the plurality of electronic bids;
recursively partitioning, using at least one processor, the bid set into a plurality of bid subsets;
identifying, using the at least one processor, a set of eligible electronic bids from the bid set, wherein identifying the set of eligible electronic bids comprises identifying a set of highest priced electronic bids whose cumulative bid allocation does not exceed a value of one; and
terminating the recursive partitioning of electronic bids once the set of eligible electronic bids is identified.
Claim 17. A computer-readable storage medium including instructions for providing electronic content comprising an electronic announcement stored in a database to a web server by sorting electronic bids to display the electronic content on a web page which, when executed by at least one processor, causes the at least one processor to perform steps comprising:
receiving, at an electronic announcement distribution server from one or more computing devices corresponding to one or more electronic announcement creators, a plurality of electronic bids over a network, wherein each of the plurality of electronic bids relates to a request to display an electronic announcement on a web page and includes an electronic bid price, and an electronic bid allocation, the electronic bid allocation being a weighting factor for affecting the likelihood of an electronic bid being selected as a winning electronic bid;
forming, by at least one processor, a first electronic bid set including the plurality of electronic bids, and further indexing the bid set in 
setting, by the at least one processor, a cumulative electronic bid allocation equal to a first value;
recursively partitioning, using the at least one processor, the first electronic bid set into a plurality of electronic bid subsets, wherein recursively partitioning the electronic bid set comprises:
identifying a sample electronic bid set comprising one or more randomly selected electronic bids from the electronic bid set;
selecting, by the at least one processor, an asymmetric pivot using a rank statistic of the sample electronic bid set;
partitioning the electronic bid set about the pivot;
identifying, by the at least one processor, whether the sample electronic bid set has only one electronic bid;
and
if the sample electronic bid set only has one electronic bid:

determining whether the cumulative electronic bid allocation exceeds a second value; and
if the cumulative electronic bid allocation does exceed the second value, terminating, by the at least one processor, the recursive partitioning of electronic bids;
identifying, using the at least one processor, a set of eligible electronic bids from the electronic bid set;
identifying one or more available electronic announcement slots on at least one web page; and
providing, to a web server corresponding to the at least one web page in communication with the electronic announcement distribution server, an electronic announcement corresponding to at least one electronic bid in the set of eligible electronic bids.
Claim 44
Claim 20
Claim 45
Claim 17
Claim 46
Claim 17
Claim 47
Claim 17


Claims 34, 41, and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17 of U.S. Patent No. US 10380678 B1 in view of Karlsson et al. (hereinafter Karlsson) US 20100262499 A1.
Instant Application
U.S. Patent No. US 10380678 B1
Claim 34
Claim 1
Claim 41
Claim 1
Claim 48
Claim 17


The claims of the Instant Application do not explicitly disclose:
“identifying electronic bids in a descending order according to price after the electronic bid set is recursively partitioned; and determining whether the electronic bid is eligible for an impression”.
However, Karlsson discloses:
“identifying electronic bids in a descending order according to price after the electronic bid set is recursively partitioned; and determining whether the electronic bid is eligible for an impression” (Karlsson in at least ¶ [0005] “The bid allocation is the ratio (e.g., value from 0 to 1) of targeted inventory the ad campaign is willing to purchase at the bid price. The list of ads that target a certain impression request are sorted in descending order according to their bid price, and then placed in groups such that the sum of their bid allocations equals 1”).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the Instant Application and Karlsson. One of ordinary skill would have .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 29 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “forming a bid set including the plurality of electronic bids”, “recursively partitioning, […], the bid set into a plurality of bid subsets”, “identifying, […], a set of eligible electronic bids from the bid set, wherein identifying the set of eligible electronic bids comprises identifying a set of highest priced electronic bids whose cumulative bid allocation does not exceed a value of one”, and “terminating the recursive partitioning of electronic bids once the set of eligible electronic bids is identified” which are directed to an abstract idea of a mental process, a claim that encompasses a human performing the step(s) mentally with the aid of a pen and paper recites a mental process. This judicial exception is not integrated into a practical application because directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The generic computer element is the “at least one processor”. The claim 
Claim 30 recites an additional step of “wherein each of the plurality of bids includes an electronic bid price, a bid allocation, and an electronic bid target”. The additional step does not amount to significantly more because it is directed to receiving or transmitting data over a network, these are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).
Claim 31 recites an additional step of “indexing the bid set in an array […]”. The additional step does not amount to significantly more because it is directed to storing and retrieving information in memory, these are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d). The “electronic announcement distribution server” is a generic computer element. This judicial exception is not integrated into a practical application because directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.
Claim 32 recites an additional step of “wherein selecting an asymmetric pivot from the sample electronic bid set further comprises partitioning, […], the electronic bid set about the pivot”. The 
Claim 33 recites an additional step of “the pivot is selected based on an order a rank statistic of the sample element bid set”. The additional step does not amount to significantly more because it is directed to an abstract idea of a mental process, a claim that encompasses a human performing the step(s) mentally with the aid of a pen and paper recites a mental process.
Claim 34 recites additional steps of “identifying electronic bids in a descending order according to price after the electronic bid set is recursively partitioned” and “determining whether the electronic bid is eligible for an impression”. The additional steps do not amount to significantly more because they are directed to an abstract idea of a mental process, a claim that encompasses a human performing the step(s) mentally with the aid of a pen and paper recites a mental process.
Claim 35 recites an additional step of “identifying the set of eligible electronic bids further comprises identifying a lowest eligible electronic bid and a highest ineligible electronic bid from the plurality of electronic bids in the electronic bid set”. The additional step does not amount to significantly more because it is directed to an abstract idea of a mental process, a claim that encompasses a human performing the step(s) mentally with the aid of a pen and paper recites a mental process.

Claim 36 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “forming a bid set including the plurality of electronic 
Claim 37 recites an additional step of “wherein each of the plurality of bids includes an electronic bid price, a bid allocation, and an electronic bid target”. The additional step does not amount to significantly more because it is directed to receiving or transmitting data over a network, these are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).

Claim 39 recites an additional step of “wherein selecting an asymmetric pivot from the sample electronic bid set further comprises partitioning, […], the electronic bid set about the pivot”. The additional step does not amount to significantly more because it is directed to an abstract idea of a mental process, a claim that encompasses a human performing the step(s) mentally with the aid of a pen and paper recites a mental process. The “at least one processor” is a generic computer element. This judicial exception is not integrated into a practical application because directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.
Claim 40 recites an additional step of “the pivot is selected based on an order a rank statistic of the sample element bid set”. The additional step does not amount to significantly more because it is directed to an abstract idea of a mental process, a claim that encompasses a human performing the step(s) mentally with the aid of a pen and paper recites a mental process.
Claim 41 recites additional steps of “identifying electronic bids in a descending order according to price after the electronic bid set is recursively partitioned” and “determining whether the electronic bid is eligible for an impression”. The additional steps do not amount to significantly more because they 
Claim 42 recites an additional step of “identifying the set of eligible electronic bids further comprises identifying a lowest eligible electronic bid and a highest ineligible electronic bid from the plurality of electronic bids in the electronic bid set”. The additional step does not amount to significantly more because it is directed to an abstract idea of a mental process, a claim that encompasses a human performing the step(s) mentally with the aid of a pen and paper recites a mental process.

Claim 43 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “forming a bid set including the plurality of electronic bids”, “recursively partitioning, […], the bid set into a plurality of bid subsets”, “identifying, […], a set of eligible electronic bids from the bid set, wherein identifying the set of eligible electronic bids comprises identifying a set of highest priced electronic bids whose cumulative bid allocation does not exceed a value of one”, and “terminating the recursive partitioning of electronic bids once the set of eligible electronic bids is identified” which are directed to an abstract idea of a mental process, a claim that encompasses a human performing the step(s) mentally with the aid of a pen and paper recites a mental process. This judicial exception is not integrated into a practical application because directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The generic computer element is the “non-transitory computer readable medium” and “at least one processor”. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because when considered separately and in combination, they do not add significantly more (also known as an “inventive concept”) to the exception. The claim recites an additional element of “receiving a plurality of electronic 
Claim 44 recites an additional step of “wherein each of the plurality of bids includes an electronic bid price, a bid allocation, and an electronic bid target”. The additional step does not amount to significantly more because it is directed to receiving or transmitting data over a network, these are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).
Claim 45 recites an additional step of “indexing the bid set in an array […]”. The additional step does not amount to significantly more because it is directed to storing and retrieving information in memory, these are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d). The “electronic announcement distribution server” is a generic computer element. This judicial exception is not integrated into a practical application because directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.
Claim 46 recites an additional step of “wherein selecting an asymmetric pivot from the sample electronic bid set further comprises partitioning, […], the electronic bid set about the pivot”. The additional step does not amount to significantly more because it is directed to an abstract idea of a mental process, a claim that encompasses a human performing the step(s) mentally with the aid of a pen and paper recites a mental process. The “at least one processor” is a generic computer element. 
Claim 47 recites an additional step of “the pivot is selected based on an order a rank statistic of the sample element bid set”. The additional step does not amount to significantly more because it is directed to an abstract idea of a mental process, a claim that encompasses a human performing the step(s) mentally with the aid of a pen and paper recites a mental process.
Claim 48 recites additional steps of “identifying electronic bids in a descending order according to price after the electronic bid set is recursively partitioned” and “determining whether the electronic bid is eligible for an impression”. The additional steps do not amount to significantly more because they are directed to an abstract idea of a mental process, a claim that encompasses a human performing the step(s) mentally with the aid of a pen and paper recites a mental process.

Claim Rejections - 35 USC § 112(a) – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


In reference to claim 32. The claim recites “wherein selecting an asymmetric pivot from the sample electronic bid set further comprises partitioning, by the at least one processor, the electronic bid set about the pivot”. Examiner notes that Instant Specification does not provide a disclosure about selecting, or how to select, an asymmetric pivot comprising partitioning the electronic bid set about a pivot. Examiner notes that the only instance of the term asymmetric in the Instant Specification is on ¶ [031] with respect to “the FrugalQuicksort algorithm includes the following differences with respect to Quicksort: (1) an asymmetric and adaptive partitioning in the Divide step of the above-described Quicksort process to reduce unnecessary sorting, and (2) a mechanism terminating the sorting once a key subset of data has been identified”. Examiner notes that ¶ [031] is silent about selecting an asymmetric pivot comprising partitioning the electronic bid set about a pivot. Instead, ¶ [031] discloses that the FrugalQuicksort algorithm is different from the Quicksort algorithm because of at least an asymmetric and adaptive partitioning in the Divide step; nothing about selecting an asymmetric pivot comprising partitioning about the pivot. Examiner notes that, as recited in the claims, the asymmetric pivot it is not the same pivot as the partitioning pivot (partitioning […] about the pivot); this is because you would need to have a pivot already selected to perform a partition about a pivot. Examiner notes that the Instant Specification is silent about a selecting an asymmetric pivot step comprising partitioning over a pivot; the Instant Specification is also silent about how partitioning over a pivot is part of a selecting step.

Examiner notes that disclosure regarding partitioning about a pivot can be found in ¶ [034]-[043] with regards to adaptive partitioning and intelligent termination. Examiner notes that there is no disclosure about an asymmetric pivot in ¶ [034]-[043] nor selection of an asymmetric pivot comprising partitioning over a pivot.
Examiner notes that disclosure regarding partitioning about a pivot can be found in ¶ [052]-[058] with regards to standard Quicksort partitioning. Examiner notes that there is no disclosure about an asymmetric pivot in ¶ [052]-[058] nor selection of an asymmetric pivot comprising partitioning over a pivot.
Examiner notes that disclosure regarding partitioning about a pivot can be found in ¶ [062]-[065] with regards to an embodiment of the present disclosure Examiner notes that there is no disclosure about an asymmetric pivot in ¶ [062]-[065] nor selection of an asymmetric pivot comprising partitioning over a pivot.

Claim Rejections - 35 USC § 112(b) 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



In reference to claims 29, 36, and 43. The term “eligible” is a relative term which renders the claim indefinite. The term “eligible” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In reference to claims 35 and 42. The terms “lowest eligible” and “highest ineligible” are relative terms which renders the claim indefinite. The terms “eligible” and “ineligible” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In reference to dependent claims 30-35, 37-42, and 44-48. Claims 30-35, 37-42, and 44-48 do not cure the deficiencies noted in the rejection of independent claims 29, 36, and 43. Therefore, these claims are rejected under the same rationale as claims 29, 36, and 43. Examiner notes that the term “eligible” is further recites in at least some of the dependent claims, same rationale applies; see at least claims 34, 35, 41, 42, and 48.

In reference to claims 31, 38, and 45. The claims recite the limitation “the electronic announcement distribution server”. There is insufficient antecedent basis for this limitation in the claims.

In reference to claims 32, 39, and 46. The claims recite the limitation “wherein selecting an asymmetric pivot from the sample electronic bid set further comprises partitioning, by the at least one about the pivot”. There is insufficient antecedent basis for the partitioning pivot (partitioning […] about the pivot) limitation in the claim. Examiner notes that the asymmetric pivot is not the same as the partitioning pivot.
Examiner notes that this limitation is further unclear because it fails to particularly point out how to select an asymmetric pivot comprising partitioning over a pivot. Examiner notes that as mentioned above the Instant Specification is silent about this limitation, which further makes the limitation unclear.
Examiner notes that it is further unclear as to how partitioning over a pivot is part of selecting an asymmetric pivot. Based on the disclosure of ¶ [031] of the Instant Specification, examiner notes that a better interpretation would be to use a FrugalQuicksort algorithm which includes an asymmetric and adaptive partitioning step. For examination purposes the limitation will be interpreted with the closest disclosure found by examiner within the Instant Specification, examiner notes that this comes from ¶ [031]. ¶ [031] “the FrugalQuicksort algorithm includes the following differences with respect to Quicksort: (1) an asymmetric and adaptive partitioning in the Divide step of the above-described Quicksort process to reduce unnecessary sorting”. Examiner notes that this limitation will be interpreted as using an algorithm which includes an asymmetric and adaptive partitioning step.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 29-31, 34, 36-38, 41, 43-45, and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sandholm et al. (hereinafter Sandholm) US 20080052219 A1 in view of Karlsson et al. (hereinafter Karlsson) US 20100262499 A1 in view of William J. Raynor, Jr. (hereinafter Raynor) “The International Dictionary of Artificial Intelligence”.
In reference to claim 29. Sandholm teaches a computer-implemented method for sorting electronic bids, comprising:
“receiving a plurality of electronic bids over a network, wherein each of the plurality of electronic bids relates to a request to display an advertisement on a web page and includes a bid price and a bid allocation” (Sandholm in at least ¶ [0008] “receiving a plurality of bids via a computer network” and “each bid is an offer for the right to cause at least one advert associated with the bid to be output to at least one device that is part of the computer network or in communication with the computer network in response to the bid being allocated”; in at least ¶ [0014] “an advert associated with the bid allocated”; in at least ¶ [0003] “an advert displayed and determining their bid price”),
“forming a bid set including the plurality of electronic bids” (Sandholm in at least ¶ [0038] “first set of bids” and “second set of bids”);
“identifying, using the at least one processor, a set of eligible electronic bids from the bid set” (Sandholm in at least ¶ [0278] “The decision about eligibility, and the parameters of the auction (e.g., weights on bids) are either defined directly in parameters passed by the optimizer to the dispatcher or determined via a simple local control mechanism that aims to meet any targets (e.g., on the volume of allocation, or budget targets) set by the optimizer”; 

Sandholm does not explicitly disclose:
“the bid allocation being a weighting factor for affecting the likelihood of a bid being selected as a winning bid”;
“wherein identifying the set of eligible electronic bids comprises identifying a set of highest priced electronic bids whose cumulative bid allocation does not exceed a value of one”; and
However, Karlsson discloses:
“the bid allocation being a weighting factor for affecting the likelihood of a bid being selected as a winning bid” (Karlsson in at least ¶ [0005] “The bid allocation is the ratio (e.g., value from 0 to 1) of targeted inventory the ad campaign is willing to purchase at the bid price. The list of ads that target a certain impression request are sorted in descending order according to their bid price, and then placed in groups such that the sum of their bid allocations equals 1”);
“wherein identifying the set of eligible electronic bids comprises identifying a set of highest priced electronic bids whose cumulative bid allocation does not exceed a value of one” (Karlsson in at least ¶ [0005] discloses identifying eligible priced bids whose cumulative bid allocation equals 1); and
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Sandholm and Karlsson. One of ordinary skill would have motivation to combine Sandholm and Karlsson because MPEP 2143 sets forth the Supreme Court rationales for obviousness including: (D) Applying a known technique to a known device (method, or product) ready 

Sandholm and Karlsson do not explicitly disclose:
“recursively partitioning, using at least one processor, the bid set into a plurality of bid subsets”;
“terminating the recursive partitioning of electronic bids once the set of eligible electronic bids is identified”.
However, Raynor discloses:
“recursively partitioning, using at least one processor, the bid set into a plurality of bid subsets” (Raynor in at least Page 252 discloses that recursive partitioning splits the data set (i.e. bit set) into multiple data subsets (i.e. bid subset));
“terminating the recursive partitioning of electronic bids once the set of eligible electronic bids is identified” (Raynor in at least Page 252 discloses terminating the recursive partitioning of data (i.e. bids) once a criteria (i.e. identification of the set of eligible bids) is reached).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Sandholm, Karlsson, and Raynor. One of ordinary skill would have motivation to combine Sandholm, Karlsson, and Raynor because MPEP 2143 sets forth the Supreme Court rationales for obviousness including: (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" choosing from a 

In reference to claim 30. Sandholm, Karlsson, and Raynor teach the computer-implemented method of claim 29 (as mentioned above), wherein:
Sandholm further discloses:
“each of the plurality of bids includes an electronic bid price, a bid allocation, and an electronic bid target” (Sandholm in at least ¶ [0014] “an advert associated with the bid allocated”; in at least ¶ [0003] “an advert displayed and determining their bid price”; in at least ¶ [0466]-[0470] discloses wherein each of the plurality of bids includes a bid target (i.e. a binary decision for each expressive bid)).

In reference to claim 31. Sandholm, Karlsson, and Raynor teach the computer-implemented method of claim 29 (as mentioned above), for sorting electronic bids, comprising:
Sandholm further discloses:
“indexing the bid set in an array on the electronic announcement distribution server” (Sandholm in at least ¶ [0108], ¶ [0140]-[0142], and ¶ [0720] discloses indexing the bid set in an array on the electronic announcement distribution server).

In reference to claim 34. Sandholm, Karlsson, and Raynor teach the computer-implemented method of claim 29 (as mentioned above), for sorting electronic bids, comprising:
Karlsson discloses:
“identifying electronic bids in a descending order according to price after the electronic bid set is recursively partitioned; and determining whether the electronic bid is eligible for an impression” (Karlsson in at least ¶ [0005] “The bid allocation is the ratio (e.g., value from 0 to 1) of targeted inventory the ad campaign is willing to purchase at the bid price. The list of ads that target a certain impression request are sorted in descending order according to their bid price, and then placed in groups such that the sum of their bid allocations equals 1”).

In reference to claim 36. Sandholm teaches a system for sorting electronic bids, comprising:
“receiving a plurality of electronic bids over a network, wherein each of the plurality of electronic bids relates to a request to display an advertisement on a web page and includes a bid price and a bid allocation” (Sandholm in at least ¶ [0008] “receiving a plurality of bids via a computer network” and “each bid is an offer for the right to cause at least one advert associated with the bid to be output to at least one device that is part of the computer network or in communication with the computer network in response to the bid being allocated”; in at least ¶ [0014] “an advert associated with the bid allocated”; in at least ¶ [0003] “an advert displayed and determining their bid price”),
“forming a bid set including the plurality of electronic bids” (Sandholm in at least ¶ [0038] “first set of bids” and “second set of bids”);
“identifying, using the at least one processor, a set of eligible electronic bids from the bid set” (Sandholm in at least ¶ [0278] “The decision about eligibility, and the parameters of the auction (e.g., weights on bids) are either defined directly in parameters passed by the optimizer to the dispatcher or determined via a simple local control mechanism that aims to meet any targets (e.g., on the volume of allocation, or budget targets) set by the optimizer”; 

Sandholm does not explicitly disclose:
“the bid allocation being a weighting factor for affecting the likelihood of a bid being selected as a winning bid”;
“wherein identifying the set of eligible electronic bids comprises identifying a set of highest priced electronic bids whose cumulative bid allocation does not exceed a value of one”; and
However, Karlsson discloses:
“the bid allocation being a weighting factor for affecting the likelihood of a bid being selected as a winning bid” (Karlsson in at least ¶ [0005] “The bid allocation is the ratio (e.g., value from 0 to 1) of targeted inventory the ad campaign is willing to purchase at the bid price. The list of ads that target a certain impression request are sorted in descending order according to their bid price, and then placed in groups such that the sum of their bid allocations equals 1”);
“wherein identifying the set of eligible electronic bids comprises identifying a set of highest priced electronic bids whose cumulative bid allocation does not exceed a value of one” (Karlsson in at least ¶ [0005] discloses identifying eligible priced bids whose cumulative bid allocation equals 1); and
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Sandholm and Karlsson. One of ordinary skill would have motivation to combine Sandholm and Karlsson because MPEP 2143 sets forth the Supreme Court rationales for obviousness including: (D) Applying a known technique to a known device (method, or product) ready 

Sandholm and Karlsson do not explicitly disclose:
“recursively partitioning, using at least one processor, the bid set into a plurality of bid subsets”;
“terminating the recursive partitioning of electronic bids once the set of eligible electronic bids is identified”.
However, Raynor discloses:
“recursively partitioning, using at least one processor, the bid set into a plurality of bid subsets” (Raynor in at least Page 252 discloses that recursive partitioning splits the data set (i.e. bit set) into multiple data subsets (i.e. bid subset));
“terminating the recursive partitioning of electronic bids once the set of eligible electronic bids is identified” (Raynor in at least Page 252 discloses terminating the recursive partitioning of data (i.e. bids) once a criteria (i.e. identification of the set of eligible bids) is reached).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Sandholm, Karlsson, and Raynor. One of ordinary skill would have motivation to combine Sandholm, Karlsson, and Raynor because MPEP 2143 sets forth the Supreme Court rationales for obviousness including: (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" choosing from a 

In reference to claim 37. Sandholm, Karlsson, and Raynor teach the system of claim 36 (as mentioned above), wherein:
Sandholm further discloses:
“each of the plurality of bids includes an electronic bid price, a bid allocation, and an electronic bid target” (Sandholm in at least ¶ [0014] “an advert associated with the bid allocated”; in at least ¶ [0003] “an advert displayed and determining their bid price”; in at least ¶ [0466]-[0470] discloses wherein each of the plurality of bids includes a bid target (i.e. a binary decision for each expressive bid)).

In reference to claim 38. Sandholm, Karlsson, and Raynor teach the system of claim 36 (as mentioned above), for sorting electronic bids, comprising:
Sandholm further discloses:
“indexing the bid set in an array on the electronic announcement distribution server” (Sandholm in at least ¶ [0108], ¶ [0140]-[0142], and ¶ [0720] discloses indexing the bid set in an array on the electronic announcement distribution server).

In reference to claim 41. Sandholm, Karlsson, and Raynor teach the system of claim 36 (as mentioned above), for sorting electronic bids, comprising:
Karlsson discloses:
“identifying electronic bids in a descending order according to price after the electronic bid set is recursively partitioned; and determining whether the electronic bid is eligible for an impression” (Karlsson in at least ¶ [0005] “The bid allocation is the ratio (e.g., value from 0 to 1) of targeted inventory the ad campaign is willing to purchase at the bid price. The list of ads that target a certain impression request are sorted in descending order according to their bid price, and then placed in groups such that the sum of their bid allocations equals 1”).

In reference to claim 43. Sandholm teach a non-transitory computer readable medium for sorting electronic bids (Sandholm in at least ¶ [0125]), comprising:
“receiving a plurality of electronic bids over a network, wherein each of the plurality of electronic bids relates to a request to display an advertisement on a web page and includes a bid price and a bid allocation” (Sandholm in at least ¶ [0008] “receiving a plurality of bids via a computer network” and “each bid is an offer for the right to cause at least one advert associated with the bid to be output to at least one device that is part of the computer network or in communication with the computer network in response to the bid being allocated”; in at least ¶ [0014] “an advert associated with the bid allocated”; in at least ¶ [0003] “an advert displayed and determining their bid price”),
“forming a bid set including the plurality of electronic bids” (Sandholm in at least ¶ [0038] “first set of bids” and “second set of bids”);
“identifying, using the at least one processor, a set of eligible electronic bids from the bid set” (Sandholm in at least ¶ [0278] “The decision about eligibility, and the parameters of the auction (e.g., weights on bids) are either defined directly in parameters passed by the optimizer to the dispatcher or determined via a simple local control mechanism that aims to 

Sandholm does not explicitly disclose:
“the bid allocation being a weighting factor for affecting the likelihood of a bid being selected as a winning bid”;
“wherein identifying the set of eligible electronic bids comprises identifying a set of highest priced electronic bids whose cumulative bid allocation does not exceed a value of one”; and
However, Karlsson discloses:
“the bid allocation being a weighting factor for affecting the likelihood of a bid being selected as a winning bid” (Karlsson in at least ¶ [0005] “The bid allocation is the ratio (e.g., value from 0 to 1) of targeted inventory the ad campaign is willing to purchase at the bid price. The list of ads that target a certain impression request are sorted in descending order according to their bid price, and then placed in groups such that the sum of their bid allocations equals 1”);
“wherein identifying the set of eligible electronic bids comprises identifying a set of highest priced electronic bids whose cumulative bid allocation does not exceed a value of one” (Karlsson in at least ¶ [0005] discloses identifying eligible priced bids whose cumulative bid allocation equals 1); and
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Sandholm and Karlsson. One of ordinary skill would have motivation to combine Sandholm and Karlsson because MPEP 2143 sets forth the Supreme Court rationales for 

Sandholm and Karlsson do not explicitly disclose:
“recursively partitioning, using at least one processor, the bid set into a plurality of bid subsets”;
“terminating the recursive partitioning of electronic bids once the set of eligible electronic bids is identified”.
However, Raynor discloses:
“recursively partitioning, using at least one processor, the bid set into a plurality of bid subsets” (Raynor in at least Page 252 discloses that recursive partitioning splits the data set (i.e. bit set) into multiple data subsets (i.e. bid subset));
“terminating the recursive partitioning of electronic bids once the set of eligible electronic bids is identified” (Raynor in at least Page 252 discloses terminating the recursive partitioning of data (i.e. bids) once a criteria (i.e. identification of the set of eligible bids) is reached).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Sandholm, Karlsson, and Raynor. One of ordinary skill would have motivation to combine Sandholm, Karlsson, and Raynor because MPEP 2143 sets forth the Supreme Court rationales for obviousness including: (D) Applying a known technique to a known device (method, 

In reference to claim 44. Sandholm, Karlsson, and Raynor teach the non-transitory computer readable medium of claim 43 (as mentioned above), wherein:
Sandholm further discloses:
“each of the plurality of bids includes an electronic bid price, a bid allocation, and an electronic bid target” (Sandholm in at least ¶ [0014] “an advert associated with the bid allocated”; in at least ¶ [0003] “an advert displayed and determining their bid price”; in at least ¶ [0466]-[0470] discloses wherein each of the plurality of bids includes a bid target (i.e. a binary decision for each expressive bid)).

In reference to claim 45. Sandholm, Karlsson, and Raynor teach the non-transitory computer readable medium of claim 43 (as mentioned above), for sorting electronic bids, comprising:
Sandholm further discloses:
“indexing the bid set in an array on the electronic announcement distribution server” (Sandholm in at least ¶ [0108], ¶ [0140]-[0142], and ¶ [0720] discloses indexing the bid set in an array on the electronic announcement distribution server).

In reference to claim 48. Sandholm, Karlsson, and Raynor teach the non-transitory computer readable medium of claim 43 (as mentioned above), for sorting electronic bids, comprising:

“identifying electronic bids in a descending order according to price after the electronic bid set is recursively partitioned; and determining whether the electronic bid is eligible for an impression” (Karlsson in at least ¶ [0005] “The bid allocation is the ratio (e.g., value from 0 to 1) of targeted inventory the ad campaign is willing to purchase at the bid price. The list of ads that target a certain impression request are sorted in descending order according to their bid price, and then placed in groups such that the sum of their bid allocations equals 1”).

Claims 32, 33, 39, 40, 46, and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sandholm et al. (hereinafter Sandholm) US 20080052219 A1 in view of Karlsson et al. (hereinafter Karlsson) US 20100262499 A1 in view of William J. Raynor, Jr. (hereinafter Raynor) “The International Dictionary of Artificial Intelligence” in view of Clémençon et al. (hereinafter Clémençon) “Adaptive partitioning schemes for bipartite ranking How to grow and prune a ranking tree”.
In reference to claim 32. Sandholm, Karlsson, and Raynor teach the computer-implemented method of claim 29 (as mentioned above), for sorting electronic bids, comprising:
Sandholm, Karlsson, and Raynor do not explicitly disclose:
“wherein selecting an asymmetric pivot from the sample electronic bid set”
“further comprises partitioning, by the at least one processor, the electronic bid set about the pivot”.
However, Clémençon discloses:
“wherein selecting an asymmetric pivot from the sample electronic bid set” (Clémençon in at least Section 3.3 discloses the asymmetry factor)
“further comprises partitioning, by the at least one processor, the electronic bid set about the pivot” (Clémençon in at least Section 3.3 discloses partitioning about the asymmetry factor).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Sandholm, Karlsson, Raynor, and Clémençon. One of ordinary skill would have motivation to combine Sandholm, Karlsson, Raynor, and Clémençon because MPEP 2143 sets forth the Supreme Court rationales for obviousness including: (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

In reference to claim 33. Sandholm, Karlsson, Raynor, and Clémençon teach the computer-implemented method of claim 32 (as mentioned above), wherein:
Clémençon discloses:
“the pivot is selected based on an order a rank statistic of the sample element bid set” (Clémençon in at least Section 3.3 discloses the pivot is selected based on an order a rank statistic of the sample element bid set).

In reference to claim 39. Sandholm, Karlsson, and Raynor teach the system of claim 36, for sorting electronic bids, comprising:
Sandholm, Karlsson, and Raynor do not explicitly disclose:
“wherein selecting an asymmetric pivot from the sample electronic bid set”
“further comprises partitioning, by the at least one processor, the electronic bid set about the pivot”.
However, Clémençon discloses:
“wherein selecting an asymmetric pivot from the sample electronic bid set” (Clémençon in at least Section 3.3 discloses the asymmetry factor)
“further comprises partitioning, by the at least one processor, the electronic bid set about the pivot” (Clémençon in at least Section 3.3 discloses partitioning about the asymmetry factor).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Sandholm, Karlsson, Raynor, and Clémençon. One of ordinary skill would have motivation to combine Sandholm, Karlsson, Raynor, and Clémençon because MPEP 2143 sets forth the Supreme Court rationales for obviousness including: (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

In reference to claim 40. Sandholm, Karlsson, Raynor, and Clémençon teach the system of claim 39 (as mentioned above), wherein:
Clémençon discloses:
“the pivot is selected based on an order a rank statistic of the sample element bid set” (Clémençon in at least Section 3.3 discloses the pivot is selected based on an order a rank statistic of the sample element bid set).

Claims 35, 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sandholm et al. (hereinafter Sandholm) US 20080052219 A1 in view of Karlsson et al. (hereinafter Karlsson) US 20100262499 A1 in view of William J. Raynor, Jr. (hereinafter Raynor) “The International Dictionary of Artificial Intelligence” in view of Mack et al. (hereinafter Mack) US 20110066518 A1.
In reference to claim 35. Sandholm, Karlsson, and Raynor teach the computer-implemented method of claim 29 (as mentioned above), wherein:
Sandholm, Karlsson, and Raynor do not explicitly disclose:
“identifying the set of eligible electronic bids further comprises identifying a lowest eligible electronic bid and a highest ineligible electronic bid from the plurality of electronic bids in the electronic bid set”.
However, Mack discloses:
“identifying the set of eligible electronic bids further comprises identifying a lowest eligible electronic bid and a highest ineligible electronic bid from the plurality of electronic bids in the electronic bid set” (Mack in at least ¶ [0025] "The system allows an organization to determine a minimum bid value, a maximum bid value").
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Sandholm, Karlsson, Raynor, and Mack. One of ordinary skill would have motivation to combine Sandholm, Karlsson, Raynor, and Mack because MPEP 2143 sets forth the Supreme Court rationales for obviousness including: (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a 

In reference to claim 42. Sandholm, Karlsson, and Raynor teach the system of claim 36 (as mentioned above), wherein:
Sandholm, Karlsson, and Raynor do not explicitly disclose:
“identifying the set of eligible electronic bids further comprises identifying a lowest eligible electronic bid and a highest ineligible electronic bid from the plurality of electronic bids in the electronic bid set”.
However, Mack discloses:
“identifying the set of eligible electronic bids further comprises identifying a lowest eligible electronic bid and a highest ineligible electronic bid from the plurality of electronic bids in the electronic bid set” (Mack in at least ¶ [0025] "The system allows an organization to determine a minimum bid value, a maximum bid value").
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Sandholm, Karlsson, Raynor, and Mack. One of ordinary skill would have motivation to combine Sandholm, Karlsson, Raynor, and Mack because MPEP 2143 sets forth the Supreme Court rationales for obviousness including: (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

In reference to claim 46. Sandholm, Karlsson, and Raynor teach the non-transitory computer readable medium of claim 43 (as mentioned above), for sorting electronic bids, comprising:
Sandholm, Karlsson, and Raynor do not explicitly disclose:
“wherein selecting an asymmetric pivot from the sample electronic bid set”
“further comprises partitioning, by the at least one processor, the electronic bid set about the pivot”.
However, Clémençon discloses:
“wherein selecting an asymmetric pivot from the sample electronic bid set” (Clémençon in at least Section 3.3 discloses the asymmetry factor)
“further comprises partitioning, by the at least one processor, the electronic bid set about the pivot” (Clémençon in at least Section 3.3 discloses partitioning about the asymmetry factor).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Sandholm, Karlsson, Raynor, and Clémençon. One of ordinary skill would have motivation to combine Sandholm, Karlsson, Raynor, and Clémençon because MPEP 2143 sets forth the Supreme Court rationales for obviousness including: (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

In reference to claim 47. Sandholm, Karlsson, Raynor, and Clémençon teach the non-transitory computer readable medium of claim 43 (as mentioned above), wherein:

“the pivot is selected based on an order a rank statistic of the sample element bid set” (Clémençon in at least Section 3.3 discloses the pivot is selected based on an order a rank statistic of the sample element bid set).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viker A. Lamardo whose telephone number is (571)270-5871.  The examiner can normally be reached on Mon. - Fri. 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo can be reached on (571)272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIKER A LAMARDO/Examiner, Art Unit 2126